Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00263-CV

                                     IN RE Melissa BARON, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 21, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus and motion for temporary relief. We have the

power to issue writs of mandamus when “agreeable to the principles of law regulating those writs.”

TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a petition and record

showing “the trial court abused its discretion and that no adequate appellate remedy exists.” In re

H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having

reviewed the petition and the record, we conclude relator has not satisfied this burden.

Furthermore, the petition’s appendix and the mandamus record contain documents using a minor

child’s full name. Accordingly, the petition and motion for temporary relief are denied, and the

appendix and record are stricken. See TEX. R. APP. P. 9.9(a)(3), 52.8(a).

                                                        PER CURIAM
1
 This proceeding arises out of Cause No. 2019-CI-22171 pending in the 131st Judicial District Court, Bexar County,
Texas, the Honorable Aaron Haas presiding.